Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior of record, Bassoul (2008/0276932) in figs 3-4 discloses an inflatable laryngeal mask airway (LMA) for endoscopic diagnosis and treatment, comprising a cuff (31) (laryngeal mask includes sealing inflatable pad (33) and sheet (34)) (para [0052]) and an airway tube (37) (airway tube includes a support (37) incorporating tubular structures (32 35)) (para [0059]), the airway tube (37) comprises a ventilation airway (35) (second tubular structure to ventilate (V) a patient) (para [0048]), an endoscope channel (32) (first tubular channel through which a probe (39) can be introduced (para [0048]), and because an endoscope is known to be used to intubate a patient, the first tubular channel is operable as an endoscope channel), the ventilation airway (35) comprises an ventilation inlet and an ventilation outlet (34’’) (orifice) (as shown in fig 3a, ventilation airway (35) includes a ventilation inlet opening at a proximal end and a ventilation outlet (34’’) at a distal end) (para [0052]); the endoscope channel (32) comprises an endoscope inlet and an endoscope outlet (34’) (as shown in fig 3a, endoscope channel (32) includes an endoscope inlet opening at a proximal end and an endoscope outlet (34’’) at a distal end) (para [0052]); the ventilation inlet (35) and the endoscope inlet (32) are located at one end of the airway tube (37) away from the cuff (31) (see fig 3a), the cuff (31) comprises a base body (34) (sheet) and an air bag (33) (inflatable pad connected to the base body (34) (para [0052]), and the air bag (33) surrounds an edge of the base body (34) in an annular shape (see fig 3a), the endoscope outlet (34’) is connected to a lower surface of the base body (34) and directed to a front side of the base body (34) (para [0052]), and wherein a back surface of the endoscope channel (32) is provided with an expansion port (32’) (opening) extending from the endoscope inlet to the endoscope outlet (34’) (para [0058]), the expansion port (32’) penetrates through a side wall of the endoscope channel (32) so that a shape of the endoscope channel (32’) is changeable during insertion of the endoscope into the endoscope channel (32) (section (33’) of endoscope channel (32’) is changeable as a function of the inflation state of the sealing pad (33), and therefore a shape of the endoscope channel is changeable by deflating the sealing pad (33) to allow an endoscope or probe to be released) (para [0058]), and the air bag (33) is tapered from a rear side to the front side of the base body (34) (air bag (33) is egg shaped and as shown in fig 3a is shown to be tapered from a rear side to the front side of the base body (34)) (para [0052]); Hansen et al (2016/0101254) teaches an inflatable laryngeal mask airway (LMA) for endoscopic diagnosis and treatment, comprising a cuff (16) (mask) and an airway tube (14) (para [0032]), wherein the cuff (16) is fixedly connected to the airway tube (14) (molded as a single piece body or formed by gluing parts together) (para [0038]); and Esnouf (2012/0174929) teaches a laryngeal mask assembly including an airway tube (6), wherein the airway tube (6) comprises an inflation channel (24) (inflation conduit) (para [0106]); the inflation channel (24) comprise an inflation inlet (102) (spigot) (para [0130]) and an inflation outlet (inflation channel (24) is in fluid communication with interior of air bag (4), and therefore inflation outlet is on a distal portion of airway tube (6) (para [0107])), the inflation inlet (98) is located at one end of the airway tube away from the cuff (4) (located at proximal end of airway tube (6) at intermediate portion (98)) (para [0124]), and the inflation outlet is connected to an air bag (4) (para [0107]).  However, neither Bassoul et al, Hansen et al, nor Esnouf, either alone or in combination, disclose the endoscope channel is internally provided with a plastic tube, and a side surface of the plastic tube is provided with an opening corresponding to the expansion port.  Therefore, claims 1-8 and 10 are found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785